Judgment and order unanimously affirmed, with costs. We think there is evidence which authorized the referee to decide that on the 9th day of April, 1913, no competing manufacturer was then manufacturing an organ having the same musical effect as that produced by the invention covered by patents Nos. 671, 691. There is no evidence of either waiver or estoppel; and for that reason, while affirming the judgment, we reverse findings 27, 28, 29, 30, 33, 34 and 35. Present — Jenks, P. J., Stapleton, Mills, Putnam and Blackmar, JJ.